Order entered April 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01560-CV

                    IN THE INTEREST OF L.T. AND E.T., CHILDREN

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-52955-2011

                                            ORDER
       We GRANT appellant’s April 16, 2013 amended motion for an extension of time to file

a brief. Appellant shall file her brief on or before May 2, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE